Citation Nr: 1313889	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-08 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for bilateral plantar calluses and hammer toes, post-operative.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from February 1970 until November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued the Veteran's 50 percent disability rating for plantar calluses and hammer toes, bilateral, post-operative.  The case was remanded by the Board for additional development in January 2013 and it now returns for further appellate review. 

As noted in the January 2013 remand, during the course of the appeal, the Veteran also filed several claims for temporary total evaluations for convalescence following foot surgeries.  In a February 2009 rating decision, the RO granted a temporary total evaluation for the period from April 18, 2008 until October 1, 2008.  In a December 2011 rating decision, the RO also granted a temporary total evaluation for the period from March 18, 2011, until August 1, 2011.  In this regard, the Board notes that, in the December 2011 rating decision, the Veteran was advised that the award of his temporary total evaluation through August 1, 2011, was considered a full grant of his appeal regarding his claim of entitlement to an extension of the temporary total evaluation.  Therefore, such issue is not currently before the Board.

In a December 2010 report of contact, the Veteran filed a claim for a temporary total evaluation due to the removal of ingrown toenails in November and December of 2010.  That issue has not been adjudicated by the agency of original jurisdiction (AOJ); thus, the Board does not have jurisdiction over the claim and when the case was previously before the Board, it referred the issue to the AOJ for appropriate action.  A March 2013 memorandum by the Appeals Management Center (AMC) determined that the issue of entitlement to a temporary total evaluation due to the removal of ingrown toenails in November and December of 2010 required the immediate attention of the RO and referred the matter to the RO.  As such, the RO is directed to conduct the appropriate action of this matter.  

The Veteran testified before a Decision Review Officer at the RO in March 2010 and the undersigned Veterans Law Judge at a video-conference hearing in March 2012.  Transcripts of both hearings are associated with the claims file.  At the time of his hearing, he submitted additional evidence and waived RO consideration of such evidence.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013, which were considered by the AOJ in the March 2013 supplemental statement of the case.

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay of the adjudication of the issues on appeal, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The January 2013 remand found that a VA examination was necessary to, in most pertinent part, obtain appropriate findings so as to allow the AOJ to consider whether a separate disability rating for neurological impairment was warranted, consistent with 38 C.F.R. § 4.124a for diseases of the peripheral nerves (Diagnostic Codes 8520 to 8530), with consideration of the appropriate code section for the nerve involved.  The remand also requested that VA treatment records from December 2011 to the present be obtained for consideration in the Veteran's appeal.  As previously noted, the Virtual File reflects receipt of such additional VA records, dated through February 2013 and considered in the most recent supplemental statement of the case completed in March 2013.

The Veteran was afforded a VA examination that was completed in February 2013 pursuant to the remand request, with the conclusion therein that "by symptoms alone, one could say [that the Veteran had peripheral neuropathy that involved his feet].''  However, the examiner noted that, as supported by a recent examination by the Podiatry Service in February 2013, it was undetermined as to whether such was a diabetic versus idiopathic neuropathy.  As such, a nerve conduction study [NCS] had been requested to "parse out the components of this [V]eteran's complaint[s] of numbness and tingling in the bilateral feet," and determine if his peripheral neuropathy was the result of surgical  interventions for his service connected foot disability "or some as yet unidentified etiology."  The examiner noted that, considering the Veteran's multiple surgical interventions to his bilateral feet, and the subsequent scars and scar tissue, a NCS would help to identify if his peripheral neuropathy is a result of those surgical interventions or some as yet unidentified etiology. 

As the record, including the Virtual VA File, does not reflect that this report has obtained, the current record is inadequate to adjudicate the matter of whether the Veteran's service-connected bilateral foot disability includes neurological impairment and the degree of any such impairment shown, a remand is necessary in order to obtain the NCS report.  Thereafter, the Board finds that the case should be returned to the February 2013 VA examiner to provide an addendum opinion regarding whether the Veteran's bilateral foot disability results in neurologic impairment and, if so, he should specify the peripheral nerves involved or the severity of neurological impairment in the feet resulting from the "symptoms" of peripheral neuropathy demonstrated at this examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any reports from, as referenced at the most recent VA compensation examination, a nerve conduction study said to have been scheduled to determine the neurological impairment in the Veteran's feet.  Any pertinet VA treatment records not already of record dated since February 2013 should be obtained.   All reasonable attempts should be made to obtain any identified records.  If any records, in particular the reports from a nerve conduction study, do not exist or cannot be obtained after reasonable efforts have been made, issue a formal determination, documented in the claims file, that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the claims file should be returned to the February 2013 VA examiner for an addendum opinion.  If he is not available or is unable to render the requested opinion, the claims file should be forwarded to an appropriate medical professional to offer the requested opinion.  The need to examine the Veteran is left to the discretion of the examiner selected to proffer the opinion.  In this regard, the examiner should specifically consider whether a NCS is needed to address the Board's inquiries, if such has not already been accomplished.  The entire claims file and a copy of this Remand must be made available to the examiner for review.  Thereafter, the examiner should address the following inquiries:

(a) Is neurological impairment part of the service-connected bilateral plantar calluses and hammer toes, post operative?

(b) If so, please specify: (1) the peripheral nerve involved and (2) the level of severity of such impairment for each foot.  In this regard, the examiner should specifically consider the Veteran's reports of numbness and tingling.  

The examiner must provide a complete rationale for any stated opinion.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, including consideration of whether a separate disability rating is warranted for neurological impairment of the bilateral plantar calluses and hammer toes, post-operative.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



